

EXHIBIT 10.13
 
Amended and Restated Agreement dated as of November 17, 2008 between Isramco
Inc. and Goodrich Global Ltd


AMENDED AND RESTATED AGREEMENT


This AMENDED AND RESTATED AGREEMENT is entered into as  of November 17,  2008,
between Isramco, Inc., with offices at 4801 Woodway Drive, HOUSTON, TX 77056
(the "Company") and  Goodrich Global  Ltd. with offices at R.G.Hodge Plaza,
Upper Main Street, Road Town, Tortola, British Virgin Island (the "Consultant").


ARTICLE IX                          WHEREAS, Consultant is in the business of
providing management personnel to advise businesses relating to their operations
and investments in the United States and maintains executive and operating
personnel for this purpose;


ARTICLE X                            WHEREAS, Haim Tsuff, the Company’s Chief
Executive Officer and Chairman of the Board of Directors (“Tsuff”), is the
principal employee and principal shareholdreof Consultant and has held such
position since 1995.


WHEREAS, Consultant has been providing services of the subject type to the
Company since 1996 puruant to an Agreement originally entred into as of   May
1996 and subsequently amended thereafter (the “Original Agreement”);


WHEREAS, the Company and Consultant desire to amend and restate the Original
Agreement in its entirety so as to better reflect the working arangement between
them as hereinafter provided.


ARTICLE XI                           NOW, THEREFORE, in consideration of the
mutual covenants and promises herein contained, Consultant and the Company
hereby agree as follows:


1.
Consulting Services.  (i) The Company hereby engages Consultant and Consultant
hereby agrees to make itself available to render at the request of the Company,
certain independent advisory and consulting services  with respect to the
expansation and management of oil and gas properties in the United States,   to
the best of its ability in compliance with all applicable laws, the Company's
Articles of Incorporation and By-laws and under the terms and conditions hereof.
Services rendered by Consultant hereunder may be made via telephone and via
correspondence. It is understood that the services rendered shall be upon the
request of the Company and shall be rendered at such time, in such manner and at
such places as shall be reasonably convenient and consistent with Consultant's
other business and personal commitments. Consultant shall continue to provide
the services hereunder only so long as (i)  Tsuff continues in the employ of the
Consultant and (ii) Tsuff continues to serve as Chief Executive Officer of the
Company or in any other senior management capacity. Consultant and Tsuff
understand that Tsuff’s service as Chief Executive Officer of the Company or in
any other similary situated senrior mangement position of the Company is subject
to the Company’s Board of Directors. If for any reason whatsoever, Tsuff no
longer serves the Company in any senior management capacity or if he is no
longer emplyed by the Consultant, then, without any further action by either
party other than the delivery of notice by the Company to Consultnat, this
agreement shall be deemed to have been termianted in accordance with the
provisions of Section 7 hereof.

 
(ii) The services hereunder shall be provided solely by Tsuff or by those
directly under his supervision.



2.
Compensation. (i) In consideration of Consultant's promise to perform the
services for the Company as provided for in Section 1 hereof and as an
inducement to enter into this Agreement, the Company shall pay to Consultant or
a company owned by Consultant, an annual consulting fee of Three Hundred
Sixty Thousand (360,000) Dollars payable in installments of Thirty Thousand
($30,000) Dollars per month. All monthly payments shall be paid on or before the
tenth (10th) day of each month with the first payment due June 1, 2008.



(ii) In addition, the Consulant shall be entitled to receive, with respect to
each completed fiscal year beginning with the fiscal year schedueld to end on
December 31, 2008, an amount in cash equal to five percent (5%) of the Company’s
pre-tax recorded profit (the “Supplemental Payment”). The Supplemental payment
shall be made within ten (10) business days after the  filing with the
Securities and Exchange Commission of the Company’s annual report on Form 10-K
for such fiscal year.  For purposes of this Agreement, “profit” shall mean the
pre – tax recorded profit as specified in the Company’s annual report on Form
10-K, but exlcuding unrealized gain or loss on derivative transactions.


3.
Expenses. Consultant shall be reimbursed for all reasonable business expenses
incurred by it during the Consulting Term (as hereinafter defined) in the
performance of its services hereunder in compliance with the existing policies
of the Company relating to reimbursement of such expenses. Consultant is
required to submit sufficient documentation of expenditures.



4.
Independent Contractor. It is expressed, understood and agreed that Consultant
is acting as an independent contractor in performing its services hereunder. The
Company shall carry no workmen's compensation insurance or any accident
insurance to cover Consultant. The Company shall not pay any contribution to
social security, employment insurance, federal and state withholding taxes.



5.
Term. This Agreement shall be in fulll force and effect for the period
commencing June 1, 2008 and continuing up to and through May 31, 2011 (the
“Consulting Term”). Notwithstanding the foregoing, the term of this Agreement
shall be automatically extended for an additional term of three (3) years
commencing June 1, 2011 through May 31, 2014, unless the Company has given
Consultant written notice, at least ninety (90) days prior to June 1, 2011, that
it does not intend for the term to be automatically extended.



6.
Death and Disability. If Consultant during the term of this Agreement is unable
to perform services by reason of illness or incapacity of Tsuff, the
compensation to Consultant shall nevertheless continue at its present rate for
the duration of the Consulting Term. If Tsuff dies during the term of this
Agreement, the compensatin payable pursuant to Section 2 hereof shall continue
for a period of one (1) year fromTsuff’s death.



7.
Termination Payment. In the event Consultant’s relationship is terminated by the
Company, Consultant shall be entitled to receive a severance payment in one lump
sum equal to the balance of the unpaid consulting fee due to Consultant for the
remaining term of this Agreement simultaneously with its termination.
Notwithstanding the foregoing, this Agreement may be terminated at will by
Consultant upon thirty (30) days prior written notice to the Company. In such
event, the termination payment provided for in Section 7 hereof shall not be
applicable and Consultant shall only be entitled to one (1) additional month of
compensation after notice of temination.

 
 
 
 

--------------------------------------------------------------------------------

 

 
8.
Severability. With respect to any provision of this Agreement finally determined
by a court of competent jurisdiction to be unenforceable, Consultant and the
Company hereby agree that such court shall have juridiction to reform such
provision so that it is enforceable to the maximum extent permitted by law, and
the parties agree to abide by such court’s determination. In the event that any
provision of this Agreement cannot be reformed, such provision shall be deemed
to be served from this Agreement, but every other provision of this Agreement,
shall remain in full force and effect.



9.
Binding Effect: Assignment. The terms and provisions of this Agreement shall be
binding on and inure to the benefit of Consultant, the Company and their
respecttive heirs, executors, administrators, legal representatives, successors
and assigns. This Agreement shall require the personal services of Consultant
and consequently, Consultant may not assign, pledge or encumber in any way all
or party of its obligators under this Agreement without the prior written
consent of the Company. The Company may assign its rights and obligations
hereunder without the consent of Consultant. Notwithstanding the foregoing, the
Company shall continue to act as a guarantor of its obligations hereunder.



10.
No Modification. No agreement, modification, or any provision of this Agreement,
nor consent to any departure therefrom shall be effective unless the same shall
be in writing and signed by the parties hereto.



11.
Governing Law. This Agreement shall be governed and construed in accordance with
the internal laws of the State of Texas. The parties agree to subject themself
to the exclusive jurisdiction and venue of any court in the Southern District of
Texas.



12.
Notices. All notices, consents, demands, requests, approvals and other
communications which are required or may be given hereunder shall be in writing
and be deemed to have been given, delivered or mailed, registered or certified,
first class postage prepaid and telefax as follows:



 
If to Consultant:

 
 Goodrich Global  Ltd.

R.G.Hoge Plaza, 2nd Floor
Upper Main Street
P.O.Box 3152
Road Town, Tortola, British Virgin Island
Attention: Mr. Haim Tsuff


 
If to Company:

 
Isramco, Inc.

 
4801 Woodway Drive, HOUSTON, TX 77056

 
Attention: Mr. Jim Hutchinson





13.
Captions. The section headings of this Agreement are included for convenience
only and shall not constitute a part of this Agreement in construing or
interpreting any provision hereof.



IN WITNESS WHREOF, the parties hereto have executed or caused to be executed
this instrument as of the day and year first above written.
 
 
Isramco, Inc.



 
By: _______________________



 
Goodrich Global Ltd



 
By: _______________________



 